      1:18-cv-01402-MMM-JEH # 10               Page 1 of 27                                         E-FILED
                                                                    Wednesday, 09 January, 2019 04:43:10 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

SHANNON EGLI,                                  )
                                               )
               Plaintiff,                      )
                                               )              Case No. 1:18-cv-01402
v.                                             )
                                               )              Judge Michael M. Mihm
PORTFOLIO        RECOVERY          ASSOCIATES, )
                                                              Magistrate Judge Jonathan E. Hawley
LLC,                                           )
                                               )
               Defendant.                      )

              DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                       TO PLAINTIFF’S COMPLAINT

       Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, by its attorneys, Gordon

Rees Scully Mansukhani, LLP, for its Answer and Affirmative Defenses to Plaintiff’s

Complaint, states as follows:

                            PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff is a natural person residing in Peoria, Illinois.

       ANSWER:         Upon reasonable inquiry, the Defendant lacks knowledge or

       information sufficient to form a belief about the truth of the allegations contained in

       paragraph one.

       2.      Plaintiff brings this action pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq. Subject matter jurisdiction is predicated upon the FDCPA

28 U.S.C. §§ 1331, 1337, as the below FDCPA claims arise under the laws of the United States.

       ANSWER: Defendant objects to the allegations contained in paragraph two to the

       extent that they call solely for legal conclusions to which no response is required. If a

       response is found necessary, subject to its Affirmative Defenses, Defendant does not

       contest jurisdiction. Defendant admits only that the Plaintiff purports to bring this
      1:18-cv-01402-MMM-JEH # 10            Page 2 of 27



       action against Defendant pursuant to the Fair Debt Collection Practices Act

       (“FDCPA”), 15 U.S.C. § 1692, et seq. Defendant denies that it violated the FDCPA

       or any other state or federal law in any way whatsoever.

       3.      Plaintiff is a “consumer” as defined by Section 1692a(3) of the FDCPA because

as alleged below, Defendant treated Plaintiff as if Plaintiff was a “natural person obligated or

allegedly obligated to pay any debt.”

       ANSWER:          Defendant objects to the allegations contained in paragraph three to

       the extent that they call solely for legal conclusions to which no response is required.

       If a response is found necessary, upon reasonable inquiry, Defendant lacks

       knowledge or information sufficient to form a belief as to whether Plaintiff is a

       “consumer” or whether Plaintiff’s alleged outstanding financial obligation is a

       “debt” as defined under the FDCPA because Defendant lacks knowledge or

       information sufficient to form a belief as to the purpose for which Plaintiff incurred

       any alleged outstanding financial obligations.       Defendant denies any remaining

       allegations contained in paragraph three.

       4.      Plaintiff is a “consumer” pursuant to Section 1692a(3) of the FDCPA as

recognized by the Seventh Circuit Court of Appeals in Loja v. Main Street Acquisition Corp. 17-

2477 (Oct. 18, 2018).

       ANSWER:          Defendant objects to the allegations contained in paragraph four to

       the extent that they call solely for legal conclusions to which no response is required.

       If a response is found necessary, upon reasonable inquiry, Defendant lacks

       knowledge or information sufficient to form a belief as to whether Plaintiff is a

       “consumer” as defined under the FDCPA because Defendant lacks knowledge or
       1:18-cv-01402-MMM-JEH # 10              Page 3 of 27



       information sufficient to form a belief as to the purpose for which Plaintiff incurred

       any alleged outstanding financial obligations.          Defendant denies any remaining

       allegations contained in paragraph four.

       5.      The Seventh Circuit Court of Appeals in Loja held that “the definition of

‘consumer’ under the FDCPA includes consumers who have been alleged by debt collectors to

owe debts that the consumers themselves contend they do not owe.”

       ANSWER:         Defendant objects to the allegations contained in paragraph five to the

       extent that they call solely for legal conclusions to which no response is required. If a

       response is found necessary, Defendant admits only that Plaintiff purports to cite

       case law in paragraph five, and Defendant denies that the allegations contained in

       paragraph five completely and accurately state the holding of any case law.

       Defendant denies any liability under the FDCPA whatsoever, and denies any

       remaining allegations contained in paragraph five.

       6.      The Seventh Circuit Court of Appeals in Loja held that “the phrase “obligation or

alleged obligation” serves to “extend[] the reach of the [FDCPA] to collection activities without

regard to whether the debt sought to be collected is actually owed.”

       ANSWER:         Defendant objects to the allegations contained in paragraph six to the

       extent that they call solely for legal conclusions to which no response is required. If a

       response is found necessary, Defendant admits only that Plaintiff purports to cite

       case law in paragraph six, and Defendant denies that the allegations contained in

       paragraph six completely and accurately state the holding of any case law.

       Defendant denies any liability under the FDCPA whatsoever, and denies any

       remaining allegations contained in paragraph six.
       1:18-cv-01402-MMM-JEH # 10              Page 4 of 27



       7.      As discussed below, Defendant violated the FDCPA by attempting treating [sic]

Plaintiff as if Plaintiff is and was obligated to pay a debt owed to a client of Defendant.

       ANSWER:         Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a “debt” as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies any liability under the FDCPA

       whatsoever, and denies any remaining allegations contained in paragraph seven.

       8.      In September or October 2018, Defendant began placing calls to Plaintiff’s

employer regarding a debt (“Subject Debt”) because Defendant believed that Plaintiff was

obligated to pay the Subject Debt.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

       as to whether Plaintiff’s alleged outstanding financial obligation is a “debt” as

       defined under the FDCPA because Defendant lacks knowledge or information

       sufficient to form a belief as to the purpose for which the Plaintiff incurred such

       amount. Defendant admits only that in September and October of 2018, Defendant

       placed calls to the telephone number (309) 677-0810.                  Defendant denies the

       remaining allegations contained in paragraph eight.

       9.      Defendant is incorporated in the State of Delaware and its principal place of

business is located at 120 Corporate Boulevard, Suite 100, Norfolk, Virginia 23502.

       ANSWER:         Defendant admits that it is a limited liability company organized

       under the laws of the State of Delaware with its principal place of business located
       1:18-cv-01402-MMM-JEH # 10             Page 5 of 27



       at 120 Corporate Boulevard, Suite 100, Norfolk, Virginia 23502. Defendant denies

       the remaining allegations contained in paragraph nine.

       10.     Defendant regularly conducts business in the Central District of Illinois by way of

mailing letters and placing telephone calls for the purpose of attempting to collect monies from

persons allegedly obligated to pay what Defendant has deemed to be a consumer debt.

       ANSWER:         Defendant admits only that it in certain circumstances and in certain

       instances, it conducts business in the Central District of Illinois by mailing letters

       and placing telephone calls to collect amounts owed to PRA. Upon reasonable

       inquiry, Defendant lacks knowledge or information sufficient to form a belief as to

       whether these amounts are "debts" as defined under the FDCPA because Defendant

       lacks knowledge or information sufficient to form a belief as to the purpose for

       which individuals incurred such amounts.           Defendant denies that the allegations

       contained in paragraph ten accurately and completely characterize the nature and

       scope of its business and deny any remaining allegations in paragraph ten.

       11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff is

resident of this District and he complained of the events giving rise to this Civil Action occurred

within the Northern District of Illinois because Defendant called Illinois based telephone

numbers allegedly associated with Plaintiff, including, but not limited to Plaintiff’s employer.

       ANSWER:         Defendant objects to the allegations contained in paragraph eleven to

       the extent that they call solely for legal conclusions to which no response is required.

       If a response is found necessary, subject to its Affirmative Defenses, Defendant does

       not contest venue in the Central District of Illinois. Defendant denies any remaining

       allegations contained in paragraph eleven.
       1:18-cv-01402-MMM-JEH # 10               Page 6 of 27



       DEFENDANT’S DEBT COLLECTION ACTIVITIES AND MISCONDUCT

       12.     Defendant a “debt collector” as defined by §1692a(6).

       ANSWER:        Defendant objects to the allegations contained in paragraph twelve to

       the extent that they call solely for legal conclusions to which no response is required.

       If a response is found necessary, Defendant admits only that in certain

       circumstances and certain instances it acts as a “debt collector” as defined under the

       FDCPA. Defendant is lacks knowledge or information sufficient to form a belief as

       to whether Defendant acted as a “debt collector” with respect to Plaintiff because

       Defendant lacks knowledge or information sufficient to form a belief as to the

       purpose for which Plaintiff incurred the amount(s) which it sought to collect.

       Defendant denies any remaining allegations contained in paragraph twelve.

       13.     Defendant, purchases, collects and services delinquent consumer debts for others,

including a debt allegedly owed by Plaintiff.

       ANSWER:        Defendant admits only that it in certain circumstances and in certain

       instances, it purchases, collects and services amounts owed to PRA. Defendant lacks

       knowledge or information sufficient to form a belief as to whether these amounts

       are "debts" as defined under the FDCPA because Defendant lacks knowledge or

       information sufficient to form a belief as to the purpose for which individuals

       incurred such amounts.          Defendant denies that the allegations contained in

       paragraph thirteen accurately and completely characterize the nature and scope of

       its business and denies any remaining allegations contained in paragraph thirteen.

       14.     Defendant regularly enters into contracts with creditors for the purposes of

Defendant collecting defaulted consumer debts.
      1:18-cv-01402-MMM-JEH # 10           Page 7 of 27



       ANSWER:       Defendant lacks knowledge or information sufficient to form a belief

       as to whether these amounts it attempts to collect are "debts" as defined under the

       FDCPA because Defendant lacks knowledge or information sufficient to form a

       belief as to the purpose for which individuals incurred such amounts. Defendant

       denies that the allegations contained in paragraph fourteen accurately and

       completely characterize the nature and scope of its business and denies any

       remaining allegations contained in paragraph fourteen.

       15.    Defendant regularly collects debts that have been purchased by debt buyers.

       ANSWER:       Defendant admits only that it in certain circumstances and in certain

       instances, it collects amounts owed to PRA.          Defendant lacks knowledge or

       information sufficient to form a belief as to whether these amounts are "debts" as

       defined under the FDCPA because Defendant lacks knowledge or information

       sufficient to form a belief as to the purpose for which individuals incurred such

       amounts.    Defendant denies that the allegations contained in paragraph fifteen

       accurately and completely characterize the nature and scope of its business and

       denies any remaining allegations contained in paragraph fifteen.

       16.    Defendant uses the United States Postal Service to collect delinquent debts,

including delinquent consumer debts.

       ANSWER:       Defendant admits only that it in certain circumstances and in certain

       instances, it uses the United States Postal Service to collect amounts owed to PRA.

       Defendant lacks knowledge or information sufficient to form a belief as to whether

       these amounts are "debts" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which
      1:18-cv-01402-MMM-JEH # 10           Page 8 of 27



       individuals incurred such amounts. Defendant denies that the allegations contained

       in paragraph sixteen accurately and completely characterize the nature and scope of

       its business and denies any remaining allegations contained in paragraph sixteen.

       17.    Defendant places telephone calls for the purpose of contacting and speaking with

persons who allegedly owe delinquent debt, including delinquent consumer debts.

       ANSWER:        Defendant admits only that it in certain circumstances and in certain

       instances, it places telephone calls to collect amounts owed to PRA. Defendant lacks

       knowledge or information sufficient to form a belief as to whether these amounts

       are "debts" as defined under the FDCPA because Defendant lacks knowledge or

       information sufficient to form a belief as to the purpose for which individuals

       incurred such amounts.       Defendant denies that the allegations contained in

       paragraph seventeen accurately and completely characterize the nature and scope

       of its business and denies any remaining allegations contained in paragraph

       seventeen.

       18.    Defendant engages in “communication” regarding consumer debts because it

engages in “the conveying of information regarding a debt directly or indirectly to any person

through” telephone calls.

       ANSWER:        Defendant objects to the allegations contained in paragraph eighteen

       to the extent that they call solely for legal conclusions to which no response is

       required. If a response is found necessary, Defendant admits only that in certain

       circumstances and in certain instances, it contacts persons to collect amounts owed

       to PRA. Defendant lacks knowledge or information sufficient to form a belief as to

       whether these contacts are “communications” or whether the amounts are "debts"
       1:18-cv-01402-MMM-JEH # 10               Page 9 of 27



       as defined under the FDCPA because Defendant lacks knowledge or information

       sufficient to form a belief as to the purpose for which individuals incurred such

       amounts. Defendant denies that the allegations contained in paragraph eighteen

       accurately and completely characterize the nature and scope of its business and

       denies any remaining allegations contained in paragraph eighteen.

       19.     Defendant treated Plaintiff as if Plaintiff was a “natural person obligated or

allegedly obligated to pay any debt.”

       ANSWER:         Defendant objects to the allegations contained in paragraph nineteen

       to the extent that they call solely for legal conclusions to which no response is

       required. If a response is found necessary, Defendant admits only that in certain

       circumstances and in certain instances, it contacted the Plaintiff to collect amounts

       owed to PRA. Defendant lacks knowledge or information sufficient to form a belief

       as to whether the amounts are "debts" as defined under the FDCPA because

       Defendant lacks knowledge or information sufficient to form a belief as to the

       purpose for which the Plaintiff incurred such amounts.          Defendant denies any

       remaining allegations contained in paragraph nineteen.

       20.     Defendant engaged in “communication” to collect debt from Plaintiff that it

believed that Plaintiff was obligated to pay.

       ANSWER:         Defendant objects to the allegations contained in paragraph twenty to

       the extent that they call solely for legal conclusions to which no response is required.

       If a response is found necessary, Defendant admits only that in certain

       circumstances and in certain instances, it contacted the Plaintiff to collect amounts

       owed to PRA. Defendant lacks knowledge or information sufficient to form a belief
      1:18-cv-01402-MMM-JEH # 10             Page 10 of 27



       as to whether these contacts are “communications” or whether the amounts are

       "debts" as defined under the FDCPA because Defendant lacks knowledge or

       information sufficient to form a belief as to the purpose for the Plaintiff incurred

       such amounts. Defendant denies any remaining allegations contained in paragraph

       twenty.

       21.      Defendant engaged in “communication” regarding a debt that it believed that

Plaintiff was obligated to pay because Defendant called Plaintiff’s employer to collect the

alleged debt.

       ANSWER:          Defendant objects to the allegations contained in paragraph twenty

       one to the extent that they call solely for legal conclusions to which no response is

       required. If a response is found necessary, Defendant admits only that in certain

       circumstances and in certain instances, it placed calls to the telephone number (309)

       677-0810. Defendant lacks knowledge or information sufficient to form a belief as to

       whether these calls are “communications” as defined under the FDCPA because

       Defendant lacks knowledge or information sufficient to form a belief as to the

       purpose for the Plaintiff’s alleged outstanding financial obligation. Defendant denies

       any remaining allegations contained in paragraph twenty-one.

       22.      Plaintiff did not provide Defendant with the telephone number associated with

Plaintiff’s employer.

       ANSWER:          Defendant admits the allegations contained in paragraph twenty-two.

       23.      On information and belief, the alleged creditor did not provide Defendant with the

telephone number associated with Plaintiff’s employer.
       1:18-cv-01402-MMM-JEH # 10            Page 11 of 27



       ANSWER:          Defendant admits the allegations contained in paragraph twenty-

       three.

       24.       Upon information and belief, the Subject Debt was for personal goods and/or

services.

       ANSWER:          Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such amounts.         Defendant denies any remaining allegations

       contained in twenty-four.

       25.       Upon information and belief, Defendant acquired the right to collect the Subject

Debt sometime after the Subject Debt was in default.

       ANSWER:          Defendant admits that it purchased Plaintiff’s alleged outstanding

       financial obligation after it had been charged off.           Upon reasonable inquiry,

       Defendant lacks knowledge or information sufficient to form a belief as to whether

       Plaintiff’s alleged outstanding financial obligation is a "debt" as defined under the

       FDCPA because Defendant lacks knowledge or information sufficient to form a

       belief as to the purpose for which the Plaintiff incurred such obligation. Defendant

       denies any remaining allegations contained in twenty-five.

       26.       Defendant obtained the telephone number of Plaintiff’s employer from a skip

trace service.

       ANSWER:          Defendant admits that it obtained the telephone number (309) 677-

       0810 from Lexis Nexis LN Contact Plus. Upon reasonable inquiry, Defendant lacks
      1:18-cv-01402-MMM-JEH # 10           Page 12 of 27



       knowledge or information sufficient to form a belief as to whether this number

       belong to Plaintiff’s employer. Defendant denies the remaining allegations contained

       in paragraph twenty-six.

       27.     Alternatively, Defendant obtained the telephone number of Plaintiff’s employer

after an employee of Defendant performed an internet search.

       ANSWER:          Defendant admits that it obtained the telephone number (309) 677-

       0810 from Lexis Nexis LN Contact Plus. Upon reasonable inquiry, Defendant lacks

       knowledge or information sufficient to form a belief as to whether this number

       belong to Plaintiff’s employer. Defendant denies the remaining allegations contained

       in paragraph twenty-seven.

       28.     Defendant repeatedly and contacted [sic] Plaintiff’s employer to collect a debt

that Plaintiff does not owe.

       ANSWER:          Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the allegations contained in

       paragraph twenty-eight.

       29.     To the best of Plaintiff’s knowledge, information and belief, Plaintiff does not

owe the Subject Debt.

       ANSWER:          Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks
      1:18-cv-01402-MMM-JEH # 10             Page 13 of 27



       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the allegations contained in

       paragraph twenty-nine.

       30.     Defendant did not have a good faith basis to believe that Plaintiff owed the

Subject Debt when Defendant repeatedly called Plaintiff’s employer.

       ANSWER:        Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the allegations contained in

       paragraph thirty.

       31.     Plaintiff never received from Defendant the required notice containing disclosures

regarding the nature, amount, and validity of the Subject Debt.

       ANSWER:        Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the allegations contained in

       paragraph thirty-one.

       32.     In September and/or October 2018, an employee of Defendant’s called Plaintiff’s

employer and the employer requested to speak with a “Mrs. Shannon Egli.”

       ANSWER:        Defendant admits placing calls to (309) 677-0810. Defendant denies

       the remaining allegations contained in paragraph thirty-two.
       1:18-cv-01402-MMM-JEH # 10           Page 14 of 27



        33.    During at least one of these calls, Defendant’s employee informed Plaintiff’s

employer that the call was coming from Portfolio Recovery Associates.

        ANSWER:        Defendant admits that it placed a call to (309) 677-0810 on October

        24, 2018, and identified itself as Portfolio Recovery Associates when asked to do so

        by the person answering the call.       Defendant denies the remaining allegations

        contained in paragraph thirty-three.

        34.    In response, Plaintiff’s employer informed Defendant’s employee that she was not

aware of any person named Mrs. Shannon Egli.

        ANSWER:        Defendant denies the allegations contained in paragraph thirty-four.

        35.    Because Defendant appeared to be calling for the wrong person, Plaintiff’s

employer requested that Defendant’s employee to stop calling [sic].

        ANSWER:        Defendant denies the allegations contained in paragraph thirty-five.

        36.    Defendant has not abided by this request and directive, as Defendant most

recently called Plaintiff’s place of employment on October 26, 2018, in an effort to contact

Plaintiff.

        ANSWER:        Defendant admits placing a call to (309) 677-0810 on October 26,

        2018. Defendant denies the remaining allegations contained in paragraph thirty-six.

        37.    Upon receiving each of Defendant’s telephone calls, Plaintiff’s employer notified

Plaintiff of what had transpired.

        ANSWER:        Upon reasonable inquiry, the Defendant lacks knowledge or

        information sufficient to form a belief about the truth of the allegations contained in

        paragraph thirty-seven.
      1:18-cv-01402-MMM-JEH # 10             Page 15 of 27



         38.    Defendant’s phone calls to Plaintiff’s employer were placed with the intent of

embarrassing, harassing, coercing and abusing Plaintiff for the purpose of causing Plaintiff to

pay the Subject Debt.

         ANSWER:        Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph thirty-eight.

         39.    Defendant called Plaintiff’s employer from the following telephone numbers:

(712) 703-5107; (404) 948-9388; and (610) 628-9906.

         ANSWER:        Upon reasonable inquiry, the Defendant lacks knowledge or

         information sufficient to form a belief about the truth of the allegations contained in

         paragraph thirty-nine.

         40.    Defendant also did not have permission from Plaintiff’s employer to continue to

call Plaintiff’s employer after Plaintiff’s employer told PRA’s representative to stop calling

Plaintiff’s place of employment regarding Plaintiff.

         ANSWER:        Defendant denies the allegations contained in paragraph forty.

         41.    Defendant’s repeated phone calls to Plaintiff’s employer to collect a debt that

Defendant believes that Plaintiff is obligated to pay caused Plaintiff to suffer embarrassment and

shame.

         ANSWER:        Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial
      1:18-cv-01402-MMM-JEH # 10             Page 16 of 27



       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the remaining allegations

       contained in paragraph forty-one.

       42.     Defendant called Plaintiff’s place of employment in an effort to coerce Plaintiff

into paying the debt.

       ANSWER:          Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the remaining allegations

       contained in paragraph forty-two.

       43.     Defendant’s use of embarrassing, harassing, coercing and abusing collection

techniques are designed to force unsophisticated consumers like Plaintiff to pay alleged debts in

order avoid further harassment, embarrassment and abuse.

       ANSWER:          Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the remaining allegations

       contained in paragraph forty-three.

       44.     Plaintiff has suffered from emotional distress as a result of Defendant’s repeated

collection calls to Plaintiff’s employer.
      1:18-cv-01402-MMM-JEH # 10                Page 17 of 27



          ANSWER:        Defendant denies the allegations contained in paragraph forty-four.

          45.    As set forth below, Defendant violated the FDCPA when it contacted Plaintiff’s

employer as described above.

          ANSWER:        Defendant denies the allegations contained in paragraph forty-five.

           COUNT I – INDIVIDUAL CLAIM FOR VIOLATIONS OF THE FDCPA

          46.    Plaintiff repeats and realleges all of the above allegations as though fully set forth

herein.

          ANSWER:        Defendant incorporates its responses to paragraphs one through

          forty-five above as though fully stated herein.

          47.    Defendant violated the following Section of the FDCPA: § 1692b(2), §

          1692b (3) § 1692c(a)(3), and § 1692f through its debt collection activities.

          ANSWER:        Defendant denies the allegations contained in paragraph forty-seven.

                 a.      Violations of 15 U.S.C. §1692b

          48.    PRA violated 15 U.S.C. § 1692b(2) by contacting Plaintiff’s employer and stating

that Plaintiff owes the Subject Debt.

          ANSWER:        Upon reasonable inquiry, Defendant lacks knowledge or information

          sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

          obligation is a "debt" as defined under the FDCPA because Defendant lacks

          knowledge or information sufficient to form a belief as to the purpose for which

          the Plaintiff incurred such obligation. Defendant denies the remaining allegations

          contained in paragraph forty-eight.

          49.    Plaintiff never authorized such communications, yet Defendant placed these calls

to Plaintiff’s employer in an attempt to collect the Subject Debt.
         1:18-cv-01402-MMM-JEH # 10           Page 18 of 27



         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which the

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph forty-nine.

         50.   PRA 15 U.S.C. § 1692b(3) [sic] by contacting Plaintiff’s employer multiple times

notwithstanding the fact that Plaintiff never authorized such communications.

         ANSWER:       Defendant denies the allegations contained in paragraph fifty.

         51.   Furthermore, assuming arguendo that Defendant believes that Plaintiff owes the

Subject Debt, Defendant continued placing these calls to Plaintiff’s employer even after being

asked to stop placing such calls.

         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which the

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph fifty-one.

         52.   Alternatively, assuming arguendo that Plaintiff owes the Subject Debt, Defendant

continued placing these calls to Plaintiff’s employer even after being asked to stop placing such

calls.

         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial
      1:18-cv-01402-MMM-JEH # 10              Page 19 of 27



       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the remaining allegations

       contained in paragraph fifty-two.

               b.      Violations of 15 U.S.C. §1692c

       53.     Defendant violated 15 U.S.C. § 1692c(a)(3) by contacting Plaintiff’s employer

without authorization from Plaintiff.

       ANSWER:         Defendant denies the allegations contained in paragraph fifty-three.

       54.     As noted above, Defendant also did not have permission from Plaintiff’s

employer to continue to call Plaintiff’s employer after Plaintiff’s employer told Defendant’s

representative to stop calling Plaintiff’s place of employment regarding Plaintiff.

       ANSWER:         Defendant denies the allegations contained in paragraph fifty-four.

       55.     Defendant had no reason to believe that Plaintiff’s employer allowed for or

consented to the above described telephone calls.

       ANSWER:         Defendant denies the allegations contained in paragraph fifty-five.

       56.     Defendant repeatedly called Plaintiff’s employer with the goal of securing

payment of the Subject Debt despite Plaintiff’s employer telling Defendant that it was calling for

the wrong person and to stop calling.

       ANSWER:         Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a "debt" as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the
         1:18-cv-01402-MMM-JEH # 10            Page 20 of 27



         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph fifty-six.

         57.    Furthermore, assuming arguendo that Defendant believes that Plaintiff owes the

Subject Debt, Defendant continued placing these calls to Plaintiff’s employer even after being

asked to stop placing such calls.

         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which the

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph fifty-seven.

         58.    Alternatively, assuming arguendo that Plaintiff owes the Subject Debt, Defendant

continued placing these calls to Plaintiff’s employer even after being asked to stop placing such

calls.

         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which the

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph fifty-eight.

                c.     Violations of 15 U.S.C. §1692f

         59.    Defendant violated 15 U.S.C. § 1692f by employing unfair and unconscionable

means in attempting to collect the Subject Debt.
         1:18-cv-01402-MMM-JEH # 10           Page 21 of 27



         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which the

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph fifty-nine.

         60.    Defendant was not authorized to place the collection calls to Plaintiff’s employer,

yet Defendant placed these calls and continued to place the calls even after a request for the calls

to cease was translated to Defendant.

         ANSWER:       Defendant denies the allegations contained in paragraph sixty.

         61.    Furthermore, assuming arguendo that Defendant believes that Plaintiff owes the

Subject Debt, Defendant continued placing these calls to Plaintiff’s employer even after being

asked to stop placing such calls.

         ANSWER:       Upon reasonable inquiry, Defendant lacks knowledge or information

         sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

         obligation is a "debt" as defined under the FDCPA because Defendant lacks

         knowledge or information sufficient to form a belief as to the purpose for which the

         Plaintiff incurred such obligation. Defendant denies the remaining allegations

         contained in paragraph sixty-one.

         62.    Alternatively, assuming arguendo that Plaintiff owes the Subject Debt, Defendant

continued placing these calls to Plaintiff’s employer even after being asked to stop placing such

calls.
      1:18-cv-01402-MMM-JEH # 10                Page 22 of 27



       ANSWER:         Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a “debt” as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the remaining allegations

       contained in paragraph sixty-two.

       63.      Defendant’s conduct is unfair and unconscionable as Defendant purposefully

attempted to cause Plaintiff to be shamed into paying the alleged Subject Debt, of which he had

no knowledge.

       ANSWER:         Upon reasonable inquiry, Defendant lacks knowledge or information

       sufficient to form a belief as to whether Plaintiff’s alleged outstanding financial

       obligation is a “debt” as defined under the FDCPA because Defendant lacks

       knowledge or information sufficient to form a belief as to the purpose for which the

       Plaintiff incurred such obligation. Defendant denies the remaining allegations

       contained in paragraph sixty-three.

       64.      Pursuant to 15 U.S.C. § 1692k, Plaintiff is entitled to actual damages,

statutory damages, attorneys’ fees and costs.

       ANSWER:         Defendant denies the allegations contained in paragraph sixty-four.

       WHEREFORE, Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, denies that

the Plaintiff is entitled to any judgment or relief whatsoever, and respectfully requests that this

Honorable Court enter judgment in favor Defendant and against Plaintiff, and for any further

relief that this Honorable Court finds just and appropriate.

                         DEFENDANT DEMANDS TRIAL BY JURY
      1:18-cv-01402-MMM-JEH # 10   Page 23 of 27



Dated: January 9, 2019                  Respectfully submitted,
                                        PORTFOLIO RECOVERY ASSOCIATES, LLC
Avanti D. Bakane (6299022)
ABakane@grsm.com
Brian H. Myers (6305867)
BMyers@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP       By:
One North Franklin, Suite 800                  Brian H. Myers, One of the Attorneys
Chicago, IL 60606                              for Defendant, Portfolio Recovery
(T): (312) 565-1400                            Associates, LLC.
(F): (312) 565-6511
       1:18-cv-01402-MMM-JEH # 10            Page 24 of 27



                                 AFFIRMATIVE DEFENSES

        Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, pleading in the alternative

and without prejudice to the general denials in its Answer to Plaintiff’s Complaint, asserts the

following Affirmative Defenses to the Plaintiff’s Complaint, pursuant to Rule 8(c) of the Federal

Rules of Civil Procedure:

        1.     Defendant states that any violation of the FDCPA which it denies occurred, was

unintentional and incurred as a bona fide error in spite of procedures reasonably adapted to avoid

such error, as Defendant has policies and procedures in place to ensure that Defendant follows all

applicable federal and state laws. Defendant affirmatively states that it maintains procedures and

protocols to comply with and conform to the requirements of the FDCPA and the authority

interpreting the FDCPA, including those related to the collection of amounts expressly

authorized by contract or permitted by law. These procedures and protocols are reasonably

adapted to avoid violations of the FDCPA, such as the ones alleged in this case, as Defendant has

in place policies and procedures to ensure that it does not collect amounts that are not expressly

authorized by contract or permitted by law, that it accurately sets forth each amount it seeks to

collect from a consumer, and that it communicates with its customers within the parameters set

forth by the FDCPA and its own policies, which are often more stringent. Defendant’s

employees are trained to comply with all of its policies and Defendant’s training procedures are

extensive, thorough and reasonably adapted to prevent its collectors from violating its policies or

the FDCPA. Therefore, any alleged violation of 15 U.S.C. §1692 occurred as a result of a bona

fide error.
      1:18-cv-01402-MMM-JEH # 10                 Page 25 of 27



       2.         Defendant asserts that arbitration may be the appropriate venue for Plaintiff’s

claims, as, upon information and belief, Defendant may possess certain arbitration rights based

on contracts entered into by Plaintiff.

       3.         Defendant asserts that Plaintiff has not incurred an injury in fact, and Plaintiff

does not therefore have standing under Article III of the United States Constitution to bring the

instant claims.

       4.         Any recovery to the Plaintiff, which Defendant denies is appropriate, should be

set-off by the amount that the Plaintiff owes on the underlying account.

       5.         The Complaint and each purported cause of action alleged therein against

Defendant are barred by Plaintiff’s own conduct, actions, omissions and inaction which amount

to and constitute a waiver or consent of such claims and any relief sought thereby.

       6.         Plaintiff’s claims are barred by the applicable statute of limitations.

       7.         Plaintiff suffered no injury and do not have standing to assert a claim against

Defendant. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) (“…standing requires a concrete

injury even in the context of a statutory violation.”)

       8.         To the extent Plaintiff has validly stated claims for any violation of the FDCPA or

any other statute or cause of action, which Defendant denies, and some of such violations were

committed by third parties outside of the control of Defendant, Defendant cannot be held liable

for the acts of any such third party.

       9.         Plaintiff lacks standing and/or capacity to either bring or maintain this action, or

to obtain the relief sought because, inter alia, (1) Plaintiff does not fall within the definition of a

“debtor” under the FDCPA; (2) Plaintiff did not incur obligations for personal, family, or

household purposes, and therefore did not incur a “debt” under the FDCPA; and (3) Plaintiff has
          1:18-cv-01402-MMM-JEH # 10         Page 26 of 27



not been harmed or suffered “injury in fact” by the alleged conduct at issue regardless of whether

said plaintiff seeks only statutory damages. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992).

          WHEREFORE, Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, denies that

Plaintiff is entitled to a judgment in any amount whatsoever, and denies that Plaintiff is entitled

to any relief, including the relief enumerated and requested under the Complaint’s prayer for

relief.

                         DEFENDANT DEMANDS TRIAL BY JURY

Dated: January 9, 2019                              Respectfully submitted,
                                                    PORTFOLIO RECOVERY ASSOCIATES, LLC
Avanti D. Bakane (6299022)
ABakane@grsm.com
Brian H. Myers (6305867)
BMyers@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP                  By:
One North Franklin, Suite 800                             Brian H. Myers, One of the Attorneys
Chicago, IL 60606                                         for Defendant, Portfolio Recovery
(T): (312) 565-1400                                       Associates, LLC.
(F): (312) 565-6511
                        1:18-cv-01402-MMM-JEH # 10              Page 27 of 27



                                                  CERTIFICATE OF SERVICE

                         I hereby certify that on January 9, 2019, I electronically filed the foregoing with the Clerk
                  of the U.S. District Court, Central District of Illinois, by using the CM/ECF system, which will
                  send notification of such filing(s) to all counsel of record via e-mail to:

                                                         James C. Vlahakis
                                                     Sulaiman Law Group LTD
                                               2500 South Highland Avenue, Suite 200
                                                         Lombard, IL 60148
                                                          Ph. 630-575-8181
                                                    jvlahakis@sulaimanlaw.com
                                                        Attorneys for Plaintiff

                  Dated: January 9, 2019                               Respectfully submitted,
                                                                       PORTFOLIO RECOVERY ASSOCIATES, LLC
                  Avanti D. Bakane (6299022)
                  ABakane@grsm.com
                  Brian H. Myers (6305867)
                  BMyers@grsm.com
                  GORDON REES SCULLY MANSUKHANI, LLP                   By:
                  One North Franklin, Suite 800                              Brian H. Myers, One of the Attorneys for
                  Chicago, IL 60606                                          Defendant,      Portfolio      Recovery
                  (T): (312) 565-1400                                        Associates, LLC.
                  (F): (312) 565-6511




1171322/42342501v.1
